Given, J.
This case was before this court on a former appeal by the plaintiffs from a judgment dismissing their petition, the case having been submitted below on the pleadings and on an agreed statement of facts. See 53 N. W. Rep. 351. Said judgment being reversed, and the ease remanded, it was again submitted on the same pleadings and agreed statement of facts, and judgment rendered in favor of the plaintiffs, from which defendant prosecutes this appeal. The case is now before us upon *765the same abstract and arguments as on the former submission, and no other or different questions are presented. A careful review of those questions fails to discover to us any reason for changing the conclusions announced in the former opinion, and, the judgment now appealed from being in harmony with that opinion, it is affirmed.